                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                               Case No.: 17-50236

Louis Anthony Telerico                               Chapter 11

                                                     Judge Alan M. Koschik
         Debtor(s).

                                                     *****************
                                                     MOTION OF BANK OF AMERICA, N.A.
                                                     FOR RELIEF FROM STAY OR IN THE
                                                     ALTERNATIVE, ADEQUATE
                                                     PROTECTION PAYMENTS

                                                     545 Bristol Drive, Aurora, OH 44202

         Bank of America, N.A. (the "Movant") moves this Court, under Bankruptcy Code §§

361, 362, and 363, and other sections of Title 11 of the United States Code, and under Federal

Rules of Bankruptcy Procedure 4001, and under Local Bankruptcy Rule 4001-1 for an order

conditioning, modifying or dissolving the automatic stay imposed by Bankruptcy Code § 362 or

in the alternative, adequate protection payments.


                                MEMORANDUM IN SUPPORT

1.       The Court has jurisdiction over this matter under 28 U.S.C §§ 157 and 1334. This is a

         core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

         proper under 28 U.S.C. §§ 1408 and 1409.

2.       On July 25, 2001, Louis A. Telerico obtained a loan from Merrill Lynch Credit

         Corporation in the amount of $3,000,000.00. Such loan was evidenced by a

         Fixed/Adjustable Rate Note dated July 25, 2001 (the "Note"), a copy of which is attached

         as Exhibit A.




17-029909_EJS1

17-50236-amk       Doc 169     FILED 10/23/18       ENTERED 10/23/18 12:55:58        Page 1 of 9
3.      To secure payment of the Note and performance of the other terms contained in it, the

        Debtor executed an Open-End Mortgage in favor of Merrill Lynch Credit Corporation

        dated July 25, 2001 (the "Security Agreement"). The Security Agreement granted a lien

        on the real and/or personal property located at 545 Bristol Drive, Aurora, OH 44202

        owned by Louis Anthony Telerico (the "Collateral"). The Collateral is more fully

        described in the Security Agreement (check one):

                attached as Exhibit B;

        OR

                contained in the Note, attached as Exhibit A.

4.      The lien created by the Security Agreement was duly perfected by:

                Filing of the Security Agreement in the office of the Portage County Recorder on
                July 25, 2001.

                Filing of the UCC-1 Financing Statement in the office of ________________
                _______________________on <DATE>.
                Notation of the lien on the Certificate of Title.

                Other (state with particularity) ___________________________

A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title or

other document, as applicable, is attached as Exhibit B. Based on Debtor's Schedule D, the lien

is the first lien on the Collateral.

5.      The entity in possession of the original Note as of the date of this motion, is Wells Fargo

        Bank Minnesota, NA 751 Kasota Ave, Minneapolis MN 55414.

6.      The Note was transferred, as evidenced by the following:

        a.      If the Collateral is real estate:

                i.       Under Uniform Commercial Code § 3-203(a) as applicable under state law
                         in effect where the property is located, from the original lender (check
                         only one):




17-029909_EJS1

17-50236-amk         Doc 169     FILED 10/23/18     ENTERED 10/23/18 12:55:58           Page 2 of 9
                                    N/A.

                                    OR

                                    By endorsement on the Note, payable to
                                    _________________.

                                    OR

                                    By blank endorsement on the Note.

                                    OR

                                    By allonge attached to the Note, payable to
                                    ________________.

                                    OR

                                    By blank allonge, attached to the Note. Because the
                                    allonge is in blank and Movant is in possession of the
                                    original Note, Movant is entitled to enforce the
                                    instrument.

                                    OR

                                    The Note is not endorsed to the Movant, or is not endorsed
                                    in blank with an allegation that the Movant is in possession
                                    of the original Note. The factual and legal basis upon
                                    which the Movant is entitled to bring this motion is
                                    (explain with particularity and attach supporting
                                    documentation):
                                                                           .

                                    OR

                                    By endorsement on the Note or by allonge attached to the
                                    Note, through a power of attorney. If this box is checked, a
                                    copy of the power of attorney is attached as Exhibit <__>.
                                    Explain why it provides Movant the authority to endorse
                                    the Note:
                                    _____________________________________
            ii.      Under Uniform Commercial Code § 3-203(a) as applicable under state law
                     in effect where the property is located, from the <FIRST TRANSFEREE>
                     to <                       > [ADD ADDITIONAL TRANSFER
                     SECTIONS AS APPROPRIATE. THE LAST TRANSFEREE MUST BE
                     THE MOVANT].




17-029909_EJS1

17-50236-amk      Doc 169   FILED 10/23/18      ENTERED 10/23/18 12:55:58           Page 3 of 9
             iii.      A court has already determined that Movant has the ability to enforce the
                       Note and Security Agreement with a judgment dated <INSERT DATE OF
                       JUDGMENT> in the <INSERT NAME OF COURT>. A copy of the
                       judgment is attached as Exhibit <__>.

             iv.       Other: __________________________________ [explain].

      b.     If the Collateral is not real estate (check one):


                       N/A.

             OR

                       From the original lender to <FIRST TRANSFEREE> by <STATE
                       METHOD OR DOCUMENT EFFECTING TRANSFER>.[ADD
                       ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                       LAST TRANSFEREE MUST BE THE MOVANT.]

7.    The Security Agreement was transferred as follows (check one):

                       N/A.

             OR

                       From the original lender, mortgagee, or mortgagee's nominee on <DATE>
                       to <FIRST TRANSFEREE>. The transfer is evidenced by the
                       document(s) attached to this Motion as Exhibit <___>. [ADD
                       ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                       LAST TRANSFEREE MUST BE THE MOVANT.]

8.    Movant has standing to bring this Motion as successor in interest to Merrill Lynch

      Credit Corporation as described in detail in the Certificate of Merger attached to

      the Motion as Exhibit C.

9.    The value of the Collateral is $2,481,000.00. This valuation is based on the 2017 Portage

      County Auditor's tax record.

10.   As of October 9, 2018, there is currently due and owing on the Note the outstanding

      principal balance of $2,999,985.00, plus interest accruing thereon at the rate of 5.500%

      per annum ($452.0525 per day), as described in more detail on the worksheet. The total

      provided in this paragraph cannot be relied upon as a payoff quotation.


17-029909_EJS1

17-50236-amk        Doc 169   FILED 10/23/18      ENTERED 10/23/18 12:55:58          Page 4 of 9
11.   The amount due and owing on the Note as set forth in paragraph 10 does not include a

      credit for the sum held in a suspense account by the Movant. The amount of the credit is

      $0.00.

12.   Other parties known to have an interest in the Collateral besides the debtor(s), the

      Movant, and the trustee are (check all that apply):

                     N/A.

                     The Portage County Treasurer, for real estate taxes, in an unknown
                     amount.

                     <CO-OWNERS, IF APPLICABLE, STATE NAME>.

                     Internal Revenue Service is believed to be the holder of a Statutory
                     Lien in the approximate amount of $400,000.00 as set forth in
                     Debtor’s Schedule D. Ohio Department of Taxation is believed to be
                     the holder of a Statutory Lien in the approximate amount of
                     $77,500.00 as set forth in Debtor’s Schedule D. Portage County
                     Treasurer is believed to be the holder of a Statutory Lien in the
                     approximate amount of $335,000.00 as set forth in Debtor’s Schedule
                     D. Stifel Bank and Trust is believed to be the holder of a Judgment
                     Lien in the approximate amount of $400,000.00 as set forth in
                     Debtor’s Schedule D.

13.   The Movant is entitled to relief from the automatic stay under Bankruptcy Code § 362(d)

      for these reason(s) (check all that apply):

                     Debtor has failed to provide adequate protection for the lien held by the
                     Movant for the reasons stated in the boxes checked below.

                     Debtor has failed to keep the Collateral insured as required by the Security
                     Agreement.

                     Debtor has failed to keep current the real estate taxes owed on the
                     Collateral.

                     Debtor has failed to make periodic payments or has made partial payments
                     to Movant for the months of March 2017 through September 2018, which
                     unpaid payments are in the aggregate amount of $218,526.32 through
                     October 9, 2018. The total provided in this paragraph cannot be relied
                     upon as a reinstatement quotation.

                     Debtor has no equity in the Collateral, because the Collateral is valued


17-029909_EJS1

17-50236-amk     Doc 169     FILED 10/23/18         ENTERED 10/23/18 12:55:58         Page 5 of 9
                      at _________, and including the Movant's lien, there are liens in an
                      aggregate amount of _________ on the Collateral.

                      The property is not necessary to an effective reorganization because
                      _____________________________________.

                      Other cause (set forth with specificity): ____________________.

14.    Movant has completed the worksheet attached as Exhibit D.

       WHEREFORE, Movant prays for an order from the Court conditioning, modifying or

dissolving the automatic stay or in the alternative, adequate protection payments, pursuant to 11

U.S.C. § 362 of the Bankruptcy Code to permit Movant to proceed under law and for such other

and further relief to which the Movant may be entitled.

                                                     Respectfully submitted,

                                                     /s/Stephen R. Franks
                                                     Stephen R. Franks (0075345)
                                                     Edward H. Cahill (0088985)
                                                     Adam B. Hall (0088234)
                                                     John R. Cummins (0036811)
                                                     Karina Velter (94781)
                                                     Sarah E. Barngrover (28840-64)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Movant
                                                     The case attorney for this file is Stephen R.
                                                     Franks.
                                                     Contact email is srfranks@manleydeas.com




17-029909_EJS1

17-50236-amk      Doc 169     FILED 10/23/18      ENTERED 10/23/18 12:55:58            Page 6 of 9
                                CERTIFICATE OF SERVICE

       The undersigned certifies that on October ___,
                                                 23 2018, a true and correct copy of the

foregoing Motion for Relief from Stay or in the Alternative, Adequate Protection Payments on

First Mortgage for Real Property Located at 545 Bristol Drive, Aurora, OH 44202 was served

via the Court's Electronic Case Filing System on the following who are listed on the Court's

Electronic Mail Notice List:

   Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
   address)@usdoj.gov

   Susan J. Lax, Attorney for Louis Anthony Telerico, susan.lax@hotmail.com

   Frederic P. Schwieg, Attorney for Louis Anthony Telerico, fschwieg@schwieglaw.com

and on the below listed parties by regular U.S. mail, postage prepaid:

   Louis Anthony Telerico, PO Box 928, Aurora, OH 44202

   Louis Anthony Telerico, 545 Bristol Drive, Aurora, OH 44202

   Louis Anthony Telerico, 555 Bristol Drive, Aurora, OH 44202

   Portage County Treasurer, 449 South Meridian Street, Ravenna, OH 44266

   Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-5016

   Ohio Department of Taxation, Attn Bankruptcy Division, PO Box 530, Columbus, OH
   43216-0530

   Portage County Treasurer, 449 S Meridian St FL1, Ravenna, OH 44266-1217

   Stifel Bank and Trust, 955 Executive Pkwy Ste 216, Saint Louis, MO 63141

The below 20 largest unsecured Creditors were served via regular U.S. Mail, postage prepaid on
October ___,
         23 2018:

   Bank Of America
   Nc4-105-03-14
   Po Box 26012
   Greensboro, NC 27410




17-029909_EJS1

17-50236-amk      Doc 169      FILED 10/23/18      ENTERED 10/23/18 12:55:58           Page 7 of 9
  Ohio Department of Taxation
  Attn Bankruptcy Division
  PO BOX 530
  Columbus, OH 43216-0530

  Ciuni & Panichi
  25201 Chagrin Blvd Ste 200
  Beachwood, OH 44122

  Amex
  Correspondence
  Po Box 981540
  El Paso, TX 79998

  Chase Card
  Attn: Correspondence
  Po Box 15298
  Wilmington, DE 19850

  Amex
  Correspondence
  Po Box 981540
  El Paso, TX 79998

  Johnson Romito Funeral Homes
  521 Broadway Ave
  Bedford, OH 44146

  Shapero & Green
  Signature Square II, Suite 220
  25101 Chagrin Blvd
  Beachwood, OH 44122

  Discover
  PO Box 742655
  Cincinnati, OH 45274-2655

  Dominion Gas
  PO Box 26785
  Richmond, VA 23261-6785

  Ohio Edison
  PO Box 3687
  Akron, OH 44309




17-029909_EJS1

17-50236-amk     Doc 169    FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 8 of 9
  Mercedes-Benz Financial
  Po Box 685
  Roanole, TX 76262


                                               /s/Stephen R. Franks




17-029909_EJS1

17-50236-amk     Doc 169    FILED 10/23/18   ENTERED 10/23/18 12:55:58   Page 9 of 9
